Citation Nr: 1117753	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

An October 2008 Board decision denied entitlement to service connection for a lumbar spine disability, in part because a lack of supporting medical evidence rendered incredible the Veteran's statements about an in-service back injury.

The Veteran appealed the October 2008 Board decision to the Court of Appeals for Veterans Claims (Court). In September 2010, the Court set aside and remanded the Board's decision on the issue of entitlement to service connection for a lumbar spine disability. The Court determined that the Board did not set forth adequate reasons and bases for its decision because it did not discuss how a service medical record indicating an injury to the left hip in military service might provide support for the Veteran's contentions that he injured his hip and back in a single in-service incident. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002), due to back surgery received at a VA hospital in Lincoln, Nebraska in 1977, has been raised by the record and is set forth in a January 2007 Form 21-4142 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




REMAND

The Veteran, in an August 2008 Board hearing, asserts that when he fell off the back of a large truck and landed on his hips, he experienced some low back pain but mostly pain in his hips. The Veteran reported that he saw a doctor in service after the incident, who told him to take over-the-counter painkillers. He reported that the pain continued during service and after separation but that he treated it himself with over-the-counter painkillers. The Veteran separated from military service in July 1971. The record reflects that, in September 1976, the Veteran first sought treatment for his lower back pain at a VA medical center, and that he was placed in traction and eventually had surgery on his back in March 1977. He reports that pain persisted after surgery. 

The Veteran's service medical records are negative for reports of back pain or injuries. An August 1969 service medical record indicates that the Veteran complained of left hip pain with no point tenderness. He was told to return if his pain did not improve; the record does not indicate that he returned. A July 1971 separation examination does not indicate that the Veteran reported back pain or a back injury at that time.

The Veteran is diagnosed with current degenerative changes and disc disease. An August 1969 service medical record supports the Veteran's testimony regarding an in-service incident relative to his hips. The Veteran contends that he injured his hips and lower back in this single in-service incident. 

The Veteran has also submitted a lay statement from an acquaintance indicating that the acquaintance remembers that the Veteran fell off the back of a truck, sought treatment, and continued to experience pain in his "backside" a few days later. However, there is also evidence of record indicating that back pain manifest one to two months prior to September 1976, when the Veteran first sought treatment. Therefore, the Board remands for a VA examination to determine whether any medical evidence supports the Veteran's contentions that a current back disability is related to an in-service fall from a truck. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In his brief to the Court, the Veteran contended that the Board had a duty to seek additional medical records based on a VA MRI report that the Veteran submitted to the Board during his August 2008 hearing, at which time the Veteran reported that the MRI report might be accompanied by additional documents that the Veteran did not have in his possession. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for a lumbar spine disability. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. The Veteran should be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA treatment created or updated after January 2007, which is the date of the last VA medical treatment record associated with the claims folder prior to the August 2008 MRI report submitted by the Veteran at his Board hearing.

2. After waiting an appropriate time period for the Veteran to respond and for all records to be gathered, the RO/AMC must schedule the Veteran for a VA examination by a clinician with appropriate expertise in evaluating back injuries. The purpose of the examination is to determine whether the Veteran's current back disability had its onset during active service or is related to a reported in-service fall from a truck with documented left hip pain, and to determine whether the symptoms reported since separation show chronicity and continuity of a service-incurred condition. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all medical and lay evidence associated with the claims folder. In particular, the Board calls the examiner's attention to: (i) a March 1969 entrance examination, which is negative for reports of back pain; (ii) an August 1969 service treatment record, showing reported hip pain with no etiology mentioned; (iii) a July 1971 separation examination, which is negative for reports of back pain; (iv) September 1976 VA treatment records, indicating that a back injury might have been due to post-service bulldozer jumps; (v) March 1977 VA treatment records for back pain, including treatment with traction and surgery; (vi) a January 2007 MRI report, which reveals moderate disk disease at the L5-S1 levels; (vii) an August 2008 VA MRI report showing spinal stenosis and bulging of discs; (viii) an October 2007 letter from an acquaintance, R. F., who reports that he saw the Veteran fall off a truck in military service; (ix) and an August 2008 Board hearing, in which the Veteran reported the details of an in-service injury and indicated that he sought treatment for hip pain after the injury.

c. The clinician must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether the medical evidence is consistent with the Veteran's lay testimony. 

d. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

e. The clinician must provide a diagnosis for each back disability found from considering the claims file and from examining the Veteran. 

f. For each diagnosis, the clinician must state whether there is any evidence of record to support a finding that the disability was incurred in military service or is related to an in-service fall from a truck with documented left hip pain.

g. In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



